Title: From George Washington to Jonathan Boucher, 2 August 1773
From: Washington, George
To: Boucher, Jonathan



Dear Sir
Mount Airy Augt 2d 1773

I am sorry to be deprivd of the pleasure of seeing you—& concernd at the painful cause of it; which, if every other remedy faild I should be for drawing.
Your Acct I dare say is perfectly right, & I will either leave Bills to the amount of it, under cover with Mr Calvert, or send them to you in a day or two after I get home; drawn at Par, which the Govr tells me is rather less than might be had, if offerd for Sale.
Jacks situation at New York gives me a great deal of real, & sincere satisfaction—his mother & myself have receivd Letters of the same Import. The Govr waiting I shall not enlarge, or add more than with best respects to Mrs & Miss Boucher in

which Mrs Washington joins I am with very great truth Dr Sir Yr Most Affecte Hble Sert

Go: Washington

